                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR19-0148-JCC
10                             Plaintiff,                     ORDER
11          v.

12   PARK HUNG QUAN,

13                             Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion to continue trial and
16   the pretrial motions deadline (Dkt. No. 19) and Defendant’s speedy trial waiver (Dkt. No. 20).
17   Having thoroughly considered the filings, and based on the facts set forth in the parties’ motion,
18   the Court finds FINDS as follows:
19          1. A failure to grant the continuance would deny counsel the reasonable time necessary
20   for effective preparation, taking into account the exercise of due diligence, within the meaning of
21   18 U.S.C. § 3161(h)(7)(B)(iv). In addition, the failure to grant a continuance would likely result
22   in a miscarriage of justice, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(i).
23          2. The ends of justice will be served by ordering a continuance in this case, as a
24   continuance is necessary to ensure adequate time for the defense to effectively prepare for trial.
25   All of these factors outweigh the best interests of the public and Defendant in a more speedy
26   trial, within the meaning of 18 U.S.C. § 3161(h)(7).


     ORDER
     CR19-0148-JCC
     PAGE - 1
 1          For those reasons, the parties’ stipulated motion for a continuance (Dkt. No. 19) is

 2   GRANTED. The Court ORDERS that trial in this matter be continued from October 7, 2019 to

 3   April 27, 2020, at 10:00 a.m. Pre-trial motions are due no later than February 24, 2020. It is

 4   further ORDERED that the time between the date of this order and the new trial date is

 5   excludable time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq.

 6          DATED this 3rd day of September 2019.




                                                          A
 7

 8
 9
                                                          John C. Coughenour
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR19-0148-JCC
     PAGE - 2
